DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.
Applicant's election with traverse of claims 8-17 in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that the application would not result in serious search and examination burden of the examiner.  This is not found persuasive because the present application discloses different embodiments. Claims 8-17 disclose one Embodiment and Claims 18-25 disclose a different embodiment. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/26/2018 and 08/20/2020.  An initialed copy is attached to this Office Action.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2013/0038845), hereinafter Wang.
Regarding claim 8, Wang discloses, in figures 1 and 3-5, a light combining device (10, optical projection system) (paragraph 0028), comprising:  a base (34, second fixed cover), having a bottom and an opening (34a, pivot hole) (paragraph 0029), wherein the opening (34a, pivot hole) is disposed opposite to the bottom (figure 3 and paragraph 0029); and an X-type adjustment module, comprising: a cover (32, first fixed cover), fixed to the opening (paragraph 0029); a first frame (36, lens mount), pivotally connected between the bottom of the base and the cover (paragraphs 0029 and 0032); a second frame (36, lens mount), pivotally connected to the first frame and intersecting the first frame (paragraph 0032 discloses that there are two adjustment mechanisms and two light-combination lenses); a first light transmitting element (12, first light source), fixed in the first frame (36, lens mount) (paragraph 0032); a second light transmitting element (14, second light source), fixed in the second frame (36, lens mount) and intersecting the first light transmitting element (paragraph 0032 and figure 5); a first adjustment member (30a, lens adjustment mechanism), passing through the cover and abutting against the first frame, wherein the first adjustment member is used for driving the first frame 
Regarding claim 9, Wang discloses, in figures 1 and 3-5, a light combining device (10, optical projection system) (paragraph 0028), further comprising:  a first elastic sheet (58, elastic piece stand), connected to the cover and abutting against a first frame, wherein the first elastic sheet and the first adjustment member abut against two opposite sides of the first frame (paragraph 0030); and a second elastic sheet, connected to the cover and abutting against a second frame, wherein the second elastic sheet and the second adjustment member abut against two opposite sides of the second frame (paragraph 0030) (Examiner notes that figure 5 shows the use of 2 lenses two adjustment mechanisms and figure 3 shows the configuration of one of the adjustment mechanisms, therefore would have two elastic members).
Regarding claim 13, Wang discloses, in figures 1 and 3-5, a light combining device (10, optical projection system) (paragraph 0028), further comprising:  a first fixing member (56, fastening screw), passing through the cover and fixed to the first frame; and a second fixing member (56, fastening screw), passing through the cover and fixed to the second frame (paragraph 0030) (Examiner notes that figure 5 shows the use of 2 lenses two adjustment mechanisms and figure 3 shows the configuration of one of the adjustment mechanisms, therefore there would be two fastening screws; one for each frame).  
Regarding claim 14, Wang discloses, in figures 1 and 3-5, a light combining device (10, optical projection system) (paragraph 0028), further comprising a plurality of elastic sheets, disposed between the bottom of the base and the first frame and between the bottom of the base and the second frame (paragraph 0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2013/0038845), hereinafter Wang.
Regarding claim 10, Wang discloses all the limitations in common with claim 1, and such is hereby incorporated.
Wang fails to disclose wherein the first elastic sheet and the second elastic sheet are formed by punching the cover.
Moreover, the further limitations of claim 10 are directed to method steps of making the device, and it could have been made using an alternative method such as welding.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2013/0038845), hereinafter Wang as applied to claim 8 above, and further in view of Kim et al. (2016/0131336), hereinafter Kim.
Regarding claim 16, Wang discloses all the limitations in common with claim 1, and such is hereby incorporated.
Wang fails to disclose wherein the first light transmitting element comprises a first dichroic sheet and the second light transmitting element comprises a second dichroic sheet.
Kim discloses wherein the first light transmitting element comprises a first dichroic sheet and the second light transmitting element comprises a second dichroic sheet (paragraph 0163).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Wang with the dichroic sheet of Kim for the purpose of reflecting or transmitting light in a specific wavelength band.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2013/0038845), hereinafter Wang as applied to claim 8 above, and further in view of Oh (2013/0264538).
Regarding claim 17, Wang discloses all the limitations in common with claim 1, and such is hereby incorporated.

Oh discloses wherein the first light transmitting element and the second light transmitting element comprise a transparent sheet and a plurality of reflection patterns, and the reflection patterns are arranged at intervals on the transparent sheet (paragraphs 0018 and 0136).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Wang with the sheet with reflection patterns of Oh for the purpose of blocking or reflecting light.

Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 11-12 and 15, wherein the claimed invention comprises, in claim 11, wherein the first frame has a first wedge-shaped structure, the first wedge-shaped structure has a first bevel surface, the second frame has a second wedge-shaped structure, the second wedge-shaped structure has a second bevel surface, the first adjustment member and the second adjustment member comprise an adjustment rod respectively, and the adjustment rods abut against the first bevel surface and the second bevel surface respectively; in claim 12, wherein the first adjustment member comprises a first cam and a first rotational rod, the first cam abuts against the first frame, the first rotational rod passes through the cover and is connected to the first cam, the second adjustment member comprises a second cam 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872